Citation Nr: 0425568	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May 1970 to 
November 1970.  He served on active duty from September 1971 
to November 1972, when he was separated from active duty 
because of a condition diagnosed as an immature personality 
disorder.  It is also noted that as a consequence of time 
lost, the veteran's net service during the course of his 
active duty was approximately four months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in March 1999, the veteran provided 
testimony at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  The Board also notes that when this case was 
previously before the Board in November 2003, it was remanded 
for additional development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  A chronic, acquired psychiatric disorder was not present 
in service or manifested until years thereafter, and the 
veteran's current acquired psychiatric disorder is not 
etiologically related to active service.


CONCLUSION OF LAW

Psychiatric disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, an August 2002 letter from the Board and the 
March 1999 Board hearing, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  At 
the Board hearing, the veteran was informed that medical 
evidence of a nexus between his current psychiatric 
disability and his military service is required to 
substantiate his claim, that he should submit any pertinent 
evidence in his possession, that he should identify any 
pertinent evidence that could be obtained to substantiate his 
claim, and that he should submit medical evidence, such as a 
statement from a physician, supporting his contention that 
his currently diagnosed psychiatric disability was manifested 
during active service.  In addition, he was informed that he 
would be afforded 90 days to submit additional evidence and 
information and that he would be afforded more time if 
requested.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records, all available post-service medical evidence 
identified by the veteran and all medical records associated 
with the veteran's claim for Social Security Administration 
(SSA) benefits have been obtained.  In addition, the veteran 
has been afforded an appropriate VA examination.  The veteran 
has not identified any outstanding evidence or information 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's on a de novo 
basis following compliance with the notice requirements of 
the VCAA and the implementing regulations.  There is no 
indication or reason to believe that its decision would have 
been different had the claim not been previously adjudicated.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Factual Background

Service medical records show that the veteran was found to 
have an immature personality on a September 1971 examination 
for entrance onto active duty.  The examiner concluded that 
the veteran was not qualified for active duty due to the 
immature personality and being a drug user.  A May 1972 
service medical record notes that the veteran was examined 
and found to be physically qualified for discharge.  Among 
the defects noted was immature personality.  In May 1972 the 
veteran's health record was closed due to desertion.  A 
Medical Board report, dated in October 1972, notes that the 
veteran's primary diagnosis was immature personality 
disorder, moderately severe.  The report indicates that the 
veteran was found not qualified for active duty on the basis 
of immature personality as demonstrated by having a history 
of drug abuse and overdosage requiring medical treatment and 
an inability to maintain reasonable adjustment in society.  
The report concludes, "It is the opinion of this board that 
the member is not qualified for active duty and recommends 
discharge, unsuitable for service, by reason of immature 
personality disorder, moderately severe."

A June 1994 psychological assessment notes a diagnosis of 
bipolar disorder, depressed, moderate.  The etiology of the 
disorder was not identified.

A November 1994 psychological diagnostic assessment report 
from a private treatment facility, the Frayser Family 
Counseling Center, notes the veteran's history of individual 
psychological therapy and depression since 1991.

A September 1995 psychiatric evaluation form completed in 
connection with the veteran's claim for obtained from the 
veteran's (SSA) benefits states that the veteran has a 
current diagnosis of major depression in partial remission, 
and that he had a second diagnosis of bipolar disorder in the 
past.  No etiology of either psychiatric disability was 
identified.

The report of an April 1996 psychiatric evaluation at the 
Frayser Family Counseling Center notes a diagnosis of major 
depression, but no etiology of such diagnosis. 

An August 1996 VA medical record notes a diagnosis of major 
depression, recurrent.  Although the examiner reports the 
veteran's statements that he was hospitalized briefly in 
service following a 1972 suicide attempt, there is no nexus 
opinion contained in the medical record.  Further outpatient 
reports through November 1996 continue to note a diagnosis of 
recurrent major depression but give no opinion as to the 
etiology of such diagnosis.

The report of a January 1997 psychiatric evaluation contained 
in the SSA records notes a diagnosis of major depression, 
mild, single episode, subacute.  It contains no medical 
opinion linking the diagnosis to active service.

A March 1998 statement from the veteran's wife states that 
the veteran was hospitalized at the naval hospital in 
Millington, Tennessee, after he had jumped down some stairs 
in an attempt to commit suicide.  

According to a September 2002 VA examination report, the 
veteran has a diagnosis of major depression , recurrent, in 
partial remission.  The examiner opined that the veteran's 
major depression seems to have been precipitated by the loss 
of his job and resultant feelings of guilt and being unable 
to provide for his family.  The examiner believed that there 
was no connection between the veteran's current major 
depression and the depression experienced in service.  In the 
examiner's opinion, the single episode of depression in 
service was a reaction to not fitting in with service life 
and then being in the brig after going AWOL and cleared up 
promptly once he was out of the service and found a job."

An August 2002 report of medical records request notes that a 
search was conducted for active duty inpatient clinical 
records for psychiatric treatment from September 1, 1972, to 
October 31, 1972 at the Naval Hospital in Millington, 
Tennessee, which returned with negative results.

VA progress notes from October 2000 to November 2003 do not 
identify any etiology of any psychiatric condition, to 
include depression.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence shows that the veteran was found to have 
a personality disorder rather than an acquired psychiatric 
disorder during service.  Although requested to do so, the 
veteran has been unable to provide any medical evidence 
showing that his currently diagnosed major depression was 
misdiagnosed as a personality disorder during service or 
otherwise supporting his contention that his current 
depressive disorder originated during service.  In fact, the 
evidence of record includes no medical evidence showing that 
major depression or any other acquired psychiatric disorder 
was diagnosed prior to the 1990's and no medical evidence of 
a nexus between the veteran's major depression and his 
military service.  

In addition, although the veteran has alleged in connection 
with his claim for compensation that his depressive disorder 
originated during active service, the history provided by the 
veteran for clinical purposes in November 1994 dates the 
onset of his recurrent depression to 1991.  In any event, as 
a lay person, the veteran is not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his lay opinion, no matter how sincere, that his 
currently diagnosed major depression was initially manifested 
in service is of no probative value.

Moreover, the veteran was afforded a VA examination in 
September 2002 for the purpose of determining whether his 
current psychiatric disability is etiologically related to 
his military service.  Based upon the examination results and 
the claims folder review, the examiner concluded that the 
major depression was not etiologically related to service.  
The examiner properly supported this conclusion.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for psychiatric disability 
is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



